Citation Nr: 0019201	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of a 
right knee contusion.  

4.  Entitlement to a permanent and total rating for pension 
purposes.  

5. Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for cancer, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a back disorder, a skin rash, and residuals of a 
right knee contusion.  By that same rating action, 
entitlement to nonservice-connected pension was also denied.  

The Board notes that the veteran had perfected an appeal with 
regard to a claim for service connection for post-traumatic 
stress disorder (PTSD), which was also denied in the August 
1997 rating decision.  In March 1999, service connection was 
granted for PTSD with the assignment of a 30 percent rating, 
thus constituting a full grant of the benefits sought on 
appeal.  There is no indication from the record that the 
veteran has appealed the assignment of the disability rating 
of 30 percent, and thus, there remains no further case or 
controversy for the Board to adjudicate at this time.  

The claims for service connection for a left knee disorder, 
for cancer claimed as secondary to Agent Orange exposure, and 
for a permanent and total rating for pension purposes are the 
subject of a remand which immediately follow the decisions 
herein.  

FINDINGS OF FACT

1.  Competent evidence of an etiological link, or nexus, 
between the claimed back disorder and the period of active 
service is not of record. 

2.  Competent evidence of an etiological link, or nexus, 
between the claimed skin disorder and the period of active 
service is not of record.  

3.  Residuals of a right knee contusion are not currently 
manifested.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for service connection for a skin disorder is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

3.  The claim for service connection for residuals of a right 
knee contusion is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Back disorder

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a back disorder.  Service 
medical records are negative for treatment for a back injury, 
complaints of back pain, or diagnosis of a back disorder.  
The March 1967 separation examination report shows that the 
spine was clinically evaluated as normal and no defects were 
noted with regard to the back.  On the March 1967 report of 
medical history, the veteran indicated that he had never had 
and did not now have recurrent back pain.  On VA examination 
in June 1997, the veteran complained of constant low back 
pains.  Findings included poor spinal posture, and diagnoses 
included spinal curvature with associated chronic low back 
pain.  Post-service outpatient treatment records show that 
the veteran was followed by VA for treatment of continuing 
complaints of back pain.  

Thus, the available evidence establishes the current 
manifestation of a back disorder, diagnosed as spinal 
curvature with associated chronic low back pain.  However, 
the veteran has not presented any evidence which suggests 
that there is an etiological relationship between his 
currently manifested back disability and the period of active 
service.  Service medical records are negative for the 
incurrence of a back injury or disease, and there is no 
evidence of continuity of symptomatology for a back disorder 
from the time of service.  In addition, the record does not 
include the opinion of a medical professional which 
attributes the current back disability to the period of 
active military service.  As such, the record does not 
include competent evidence of an etiological link, or nexus, 
between the claimed disability and the period of active 
service.  

The veteran has claimed that his current back problems are 
related to his active service.  He is competent to report on 
that for which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's contentions regarding the etiology of his back 
disorder do not constitute competent evidence of a 
relationship between that disorder and the period of service.  

The appellant has not claimed that a back disorder arose 
under a combat situation.  Thus, entitlement to application 
of 38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between the claimed back disorder and his 
period of active military service.  As such, the requirements 
for a well grounded claim have not been satisfied and 
accordingly, the claim for service connection for a back 
disorder is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
October 1997 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim and the 
elements thereof.  

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not well 
grounded, the Board must ensure that the RO has complied with 
the provisions of the M21-1 which require full development of 
all claims prior to the well-grounded determination. However, 
in Morton v. West, 12 Vet. App. 477, 485 (1999), the Court 
held that the cited manual provisions were in direct 
contravention of the command of 38 U.S.C.A. § 5107 and thus 
the provisions of the M21-1 were void.  

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Skin disorder

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for a skin disorder.  

Service medical records are negative for treatment, 
complaints, or diagnoses of a skin rash or skin problems.  On 
separation examination in March 1967, the skin was clinically 
evaluated as normal, as were the feet.  On the March 1967 
report of medical history, the veteran indicated that he had 
never had and he did not now have skin diseases.   

On VA examination in June 1997, findings included evidence of 
mycosis of the feet and nails.   There was no other 
significant dermatitis, and no diagnoses were provided with 
regard to the skin.  A VA outpatient progress note, dated 
August 1997, shows that findings included lesions which were 
suggestive of dermatitis.  In August 1997, the veteran 
requested an opinion suggesting that skin changes on the 
veteran's legs and feet were related to possible exposure to 
Agent Orange.  In January 1998, the veteran complained that 
he was breaking out due to the medication he was taking.  
Findings included skin changes on the chest which were 
suggestive of herpes zoster.  An assessment of herpes zoster 
is shown.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a skin disorder.  Service 
medical records are negative for treatment, complaints, or 
diagnosis of a skin disorder.  In addition, there is no 
evidence of continuity of symptomatology for a skin disorder 
from the time of service.  Furthermore, although recent 
medical records indicate various skin diagnoses including 
dermatitis, mycosis of the feet and nails, and herpes zoster, 
the veteran has not presented any competent medical evidence 
which suggests that these skin disorders are etiologically 
related to the period of active service.  Specifically, the 
record does not include the opinion of a medical professional 
which attributes the currently manifested skin disorders to 
the veteran's active duty.  

Although the record indicates that the veteran requested an 
opinion relating his skin disorders to Agent Orange exposure, 
no such opinion is of record.  It must be noted that mycosis 
of the feet and nails, dermatitis, and herpes zoster are not 
among the diseases listed in 38 C.F.R. § 3.309(e) (1999). 
Therefore, that section is not applicable to the appellant's 
claim, and the current skin disorders may not be presumed to 
be due to his exposure to Agent Orange. See McCartt v. West, 
12 Vet. App. 164, 166 (1999) (where the veteran has not 
developed a condition enumerated in 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza).  
Furthermore, the appellant has not claimed that a skin 
disorder arose under a combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

The veteran has claimed that he has a skin disorder which is 
related to active service.  He is competent to report on that 
for which he has personal knowledge, such as his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's contentions regarding the etiology of his skin 
disorder do not constitute competent evidence of a link, or 
nexus, between the claimed disorder and the period of active 
service.  

For the reasons stated above, therefore, the Board finds that 
the requirements for a well grounded claim for service 
connection for a skin disorder have not been met, as the 
veteran has failed to present evidence of an evidentiary 
link, or nexus, between the currently manifested skin 
disorders and the period of active service.  Accordingly, the 
claim for service connection for a skin disorder is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
August 1997 rating decision and the October 1997 Statement of 
the Case, in which the veteran was notified of the duty to 
submit a well grounded claim and the elements thereof.  

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not well 
grounded, the Board must ensure that the RO has complied with 
the provisions of the M21-1 which require full development of 
all claims prior to the well-grounded determination. However, 
in Morton v. West, 12 Vet. App. 477, 485 (1999), the Court 
held that the cited manual provisions were in direct 
contravention of the command of 38 U.S.C.A. § 5107 and thus 
the provisions of the M21-1 were void.

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Residuals of right knee contusion

Service medical records show that in February 1967, the 
veteran was treated for complaints of a sore right foot and 
leg.  There was no heat, swelling, or limitation of motion.  
A notation of "coated ASA, duty," is shown.  The report of 
the March 1967 separation examination shows that the lower 
extremities were clinically evaluated as normal, and no 
defects (including residuals of a contusion) were noted with 
regard to the right knee.  On the March 1967 report of 
medical history, the veteran gave a history of bone, joint, 
or other deformity.  He reported that he had suffered a 
contusion to the right patella the year before and it was 
noted that he had minimal complaints of nonspecific pains.  

On VA examination in June 1997, the veteran reported that 
while in service, he suffered a severe contusion of his right 
knee as the result of the recoil from a cannon.  No diagnoses 
were provided with regard to the right knee.  A January 1998 
VA outpatient progress note shows that the veteran complained 
of neuralgia in the right leg.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of right knee 
contusion, as there is no evidence of a current right knee 
disability or the manifestation of residuals of a right knee 
contusion.  Service medical records show that the lower 
extremities were clinically evaluated as normal at the time 
of separation, at which time no residuals of a right knee 
contusion were identified.  There is no evidence of 
continuity of symptomatology for residuals of a right knee 
contusion from the time of service to the present time, and 
there is no evidence of post-service treatment for a right 
knee disability of any type.  

On VA examination in 1997, no residuals of a right knee 
disability were identified and no diagnoses were provided 
with regard to the right knee.  Thus, the record does not 
include competent evidence of the current manifestation of a 
right knee disability or residuals of a right knee contusion.  
In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

The veteran contends that he suffered a right knee contusion 
which was caused by the recoil from a cannon, and was thus 
incurred during a combat situation.  The provisions of 
38 U.S.C.A. § 1154 are applicable when service incurrence is 
at issue; however, in light of the fact that a right knee 
disability is not currently shown, the issue of service 
incurrence is moot in this instance.  

As residuals of a right knee contusion are not shown be 
manifested at the present time, there is no competent 
evidence of a current right knee disability.  As such, the 
requirements for a well grounded claim have not been 
satisfied and accordingly, the claim for service connection 
for residuals of a right knee contusion is denied.    

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
August 1997 rating decision and the October 1997 Statement of 
the Case, in which the veteran was notified of the duty to 
submit a well grounded claim and the elements thereof.  

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not well 
grounded, the Board must ensure that the RO has complied with 
the provisions of the M21-1 which require full development of 
all claims prior to the well-grounded determination. However, 
in Morton v. West, 12 Vet. App. 477, 485 (1999), the Court 
held that the cited manual provisions were in direct 
contravention of the command of 38 U.S.C.A. § 5107 and thus 
the provisions of the M21-1 were void.

Finally, because the Board will not reach the merits of the 
appellant's claim, his argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a back disorder is denied.

Service connection for a skin disorder is denied.

Service connection for residuals of a right knee contusion is 
denied.  


REMAND

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is required prior to 
adjudication of the claim for entitlement to a permanent and 
total rating for pension purposes.  Specifically, the record 
indicates that the veteran has various physical disabilities, 
including chronic obstructive pulmonary disease, hepatitis, 
and hypertension, for which the RO has not assigned 
disability ratings.  

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities 
(Schedule) to determine the percentage of impairment caused 
by each disability which is claimed by the veteran.  The RO 
has the responsibility of identifying all disabilities which 
the veteran currently has, determining whether they are 
permanent in nature, and assigning a schedular evaluation for 
each. See 38 C.F.R. § Part 4 (1999); see also Roberts v. 
Derwinski, 2 Vet.App. 287 (1992).  The Court has also held 
that VA adjudicators, when considering a claim for 
entitlement to pension benefits, must consider whether the 
veteran is unemployable as a result of a lifetime disability, 
i.e., an "objective" standard, or if the veteran is not 
unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation, i.e., a 
"subjective" standard. 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17 
(1999). See also Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts, supra; Brown v. Derwinski, 2 Vet. App. 444 (1992).  
On remand, the RO will have the opportunity to rate all 
diagnosed disabilities according to the criteria set forth in 
the Schedule.

With regard to the claims for service connection for a left 
knee disorder and for cancer, claimed as secondary to Agent 
Orange exposure, the Board will address these issues pursuant 
to legislative authority which provides that questions as to 
timeliness of the response to the statement of the case (SOC) 
shall be determined by the Board, and that it may dismiss any 
appeal which fails to make specific allegations of error of 
fact or law in the determination being appealed.  See 38 
U.S.C.A. § 7105(d) (West 1991); see also 38 C.F.R. § 
20.101(c) (1999).  An application for review on appeal shall 
not be entertained unless it is in conformity with Chapter 
71, Title 38, United States Code.  38 U.S.C.A § 7108 (West 
1991).  

The record indicates that in a VA Form 9 received in January 
1998, the veteran did not indicate that he wished to appeal 
the claims for service connection for a left knee disorder 
and for cancer, claimed as secondary to Agent Orange 
exposure, which were discussed in the October 1997 Statement 
of the Case.  There is no indication of further development 
which would require a Supplemental Statement of the Case with 
regard to these issues; nor is there other timely 
correspondence from the veteran or his representative which 
indicates a desire to perfect an appeal with regard to these 
claims or which might be construed as a timely substantive 
appeal.

Under 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (1999), after an appellant receives the SOC, he or 
she must file a substantive appeal within sixty days from the 
date the SOC is mailed or within the remainder of the one-
year period from the date the notification of the decision 
was mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).  The time period may be extended for a 
reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303.  This 
remand serves as notice of the Board's intent to adjudicate 
the issue of timeliness and/or adequacy of appeals with 
regard to claims for service connection for a left knee 
disorder and for cancer, claimed as secondary to Agent Orange 
exposure.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The veteran is hereby notified that 
if he has competent evidence indicating 
that he is unemployable as a result of 
disability, he should submit such 
evidence in support of his claim.  

2.  Upon finding that the necessary 
evidentiary development has been 
completed to the fullest extent possible, 
the RO should assign disability ratings 
for each of the veteran's disabilities, 
and the claim for pension benefits, to 
include consideration of an extra-
schedular rating under 38 C.F.R. § 
3.321(b)(2), should be reviewed based on 
all of the evidence which is now of 
record.

3. This Remand serves as notice to the 
veteran pursuant to VAOPGCPREC 9-99 
(August 18, 1999), which held that the 
Board has the authority to adjudicate or 
address in the first instance the 
question of timeliness and/or adequacy of 
a substantive appeal, and may dismiss an 
appeal in the absence of a timely filed 
substantive appeal.  The General Counsel 
indicated that under such circumstances, 
the claimant should be first afforded 
appropriate procedural protections to 
assure adequate notice and opportunity to 
be heard on the question of timeliness.  
Consequently, this remand serves as 
notice of the Board's intent to consider 
the timeliness and/or adequacy of the 
substantive appeal as to the issues of 
service connection for a left knee 
disorder and for cancer, claimed as 
secondary to Agent Orange exposure.  The 
veteran and his representative are hereby 
notified that they have 60 days to 
present additional evidence relevant to 
jurisdiction, or to request a hearing to 
present oral argument on the question of 
timeliness of the appeal.

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

